Exhibit 10.7

REINSTATEMENT PREMIUM PROTECTION

REINSURANCE AGREEMENT

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St: Petersburg, Florida

EFFECTIVE:     June 1, 2008

EXPIRATION:  June 1, 2009

 

BMS



--------------------------------------------------------------------------------

REINSTATEMENT PREMIUM PROTECTION REINSURANCE AGREEMENT

TABLE OF CONTENTS

 

ARTICLE

  

DESCRIPTION

   PAGE

1

  

Business Reinsured

   1

2

  

Term

   1

3

  

Concurrency of Conditions

   2

4

  

Premium

   2

5

  

Notice of Loss and Loss Settlements

   3

6

  

Salvage and Subrogation

   4

7

  

Offset

   4

8

  

Unauthorized Reinsurance

   4

9

  

Taxes

   6

10

  

Currency

   6

11

  

Delay, Omission or Error

   6

12

  

Access to Records

   6

13

  

Arbitration

   7

14

  

Service of Suit

   9

15

  

Insolvency

   9

16

  

Third Party Rights

   10

17

  

Severability

   10

18

  

Confidentiality

   10

19

  

Entire Agreement

   11

20

  

Law and Jurisdiction

   11

21

  

Intermediary

   11

22

  

Mode of Execution

   11

 

BMS



--------------------------------------------------------------------------------

REINSTATEMENT PREMIUM PROTECTION REINSURANCE AGREEMENT

issued to

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St Petersburg, Florida

(hereinafter referred to as the “Company”)

by

the Subscribing Reinsurers executing the

attached Interests and Liabilities Contract

(hereinafter referred to as the “Reinsurer”)

ARTICLE 1

BUSINESS REINSURED

By this Agreement the Reinsurer agrees to indemnify the Company for 100% of any
net reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences commencing during the Term of this Agreement under
the provisions of the First Layer of the Company’s Property Catastrophe Excess
of Loss Reinsurance Agreement, (BMS Policy No, A84522005, Schedule A) effective
June 1, 2008 (hereinafter referred to as the “Original Agreement”), subject to
the terms, conditions and limitations hereinafter set forth.

ARTICLE 2

TERM

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2008, with respect to
reinstatement premium payable by the Company under the provisions of the
original Agreement as a result of losses arising out of loss occurrences
commencing at or after that time and date, and shall remain in full force and
effect until 12:01 a.m. Local Standard Time at the location where the loss
occurrence commences, June 1, 2009.

The Company may terminate or reduce a Subscribing Reinsurer’s percentage share
in this Agreement at any time by giving prior written notice to the Subscribing
Reinsurer by certified mail in the event of any of the following:

 

1)

The Subscribing Reinsurer’s policyholders’ surplus falls by 20% or more; or

 

2)

A State Insurance Department or other legal authority orders the Subscribing
Reinsurer to cease writing business; or

 

3)

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or

 

v.3499066

    

RRP 06/12/2008

  Page 1 / 12    BMS



--------------------------------------------------------------------------------

 

trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or control of its operation; or

 

4)

The Subscribing Reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the Subscribing
Reinsurer’s operations previously; or

 

5)

The Subscribing Reinsurer ceases assuming new and renewal property treaty
reinsurance business; or

 

6)

The Subscribing Reinsurer’s A.M. Best’s or Standard and Poor’s rating is
downgraded below A.

In the event the Company terminates or reduces a Subscribing Reinsurer’s
percentage share in accordance with this paragraph, the termination or reduction
will be effective for losses occurring on or after the date of the written
notice to the Subscribing Reinsurer and the premium due to the Subscribing
Reinsurer for any reduced percentage share for the Agreement Year will be
reduced on a pro rata basis for the portion of the Agreement Year which is
unexpired as of that date. If a loss has been paid under this Agreement or a
Subscribing Reinsurer’s share is terminated after November 30, 2008 then no such
return premium shall be made.

For the purpose of this clause Full Premium shall mean the fully adjusted
premium that would have been earned by the Reinsurer for the period of this
Reinsurance Agreement had it not been terminated, taking into account any
minimum premium condition and including any reinstatement premium in respect of
losses occurring prior to the date of termination.

Should this Agreement expire while a loss covered hereunder is in progress, the
Reinsurer shall be responsible for the loss in progress in the same manner and
to the same extent it would have been responsible had the Agreement expired the
day following the conclusion of the loss in progress.

ARTICLE 3

CONCURRENCY OF CONDITIONS

It is agreed that this Agreement will follow the terms, conditions, exclusions,
definitions, warranties and settlement of the Company under the Original
Agreement, which are not inconsistent with the provisions of this Agreement.

The Company shall advise the Reinsurer of any material changes in the Original
Agreement which may affect the liability of the Reinsurer under this Agreement.

ARTICLE 4

PREMIUM

 

A.

As premium for the reinsurance provided hereunder for the Term of this
Agreement, the Company shall pay the Reinsurer the product of the following:

 

  1.

A “Reinstatement Factor” of 1.27 times

 

v.3499066

    

RRP 06/12/2008

  Page 2 / 12    BMS



--------------------------------------------------------------------------------

  2.

The Final Adjusted Rate on Line under the Original Agreement; times

 

  3.

The final adjusted premium paid by the Company under the Original Agreement.

“Final Adjusted Rate on Line” as used herein shall mean the final adjusted
premium paid by the Company under the Original Agreement divided by $43,004,587.

 

B.

The Company shall pay the Reinsurer a deposit premium of $6,697,964, which is
payable in four installments. The first three installments of $1,674,491 on
July 1, 2008, October 1, 2008, and January 1, 2009. The fourth installment shall
be equal to the adjusted deposit premium, computed in accordance with paragraph
C below and is due as promptly as possible after the reinsurance premium under
the Original Agreement has been finally determined. However, in the event this
Agreement is terminated, there shall be no deposit premium installments due
after the effective date of termination.

 

C.

“Adjusted Deposit Premium” as used herein shall mean:

 

  1.

The premium due hereunder, computed in accordance with the paragraph A above;
less

 

  2.

The first, second and third installments paid in accordance with paragraph B
above.

 

D.

As promptly as possible after the reinsurance premium under the Original
Agreement has been finally determined, the Company shall provide a report to the
Reinsurer setting forth the premium due, computed in accordance with the
paragraph A above, and the adjusted deposit premium, computed in accordance with
paragraph C above. In the event this Agreement is terminated prior to April 1,
2009, any additional premium due the Reinsurer or return premium due the Company
shall be remitted promptly.

 

E.

At the beginning of each Agreement Quarter, the Company shall furnish the
Reinsurer with such information as the Reinsurer may require to complete its
Annual Convention Statement.

 

F.

“Agreement Quarter” as used herein shall mean each of the following periods;
June 1 through August 31 of 2008; September 1 through November 30 of
2008; December 1, 2008 through February 28, 2009; and March 1 through May 31 of
2009.

ARTICLE 5

NOTICE OF LOSS AND LOSS SETTLEMENTS

The Company shall notify the Reinsurer promptly of all claims which, in the
opinion of the Company, may involve the Reinsurer, and of all subsequent
developments regarding these claims which may materially affect the position of
the Reinsurer. The notification shall be made in the form of a report, submitted
no less frequently than on a quarterly basis, that details losses paid and
expected Ultimate Net Losses for each claim related to a Loss Occurrence subject
to this Agreement.

 

v.3499066

    

RRP 06/12/2008

  Page 3 / 12    BMS



--------------------------------------------------------------------------------

All loss settlements made by the Company, provided they are within the terms of
the Company’s original policies and of this Agreement, shall be binding upon
Reinsurers and amounts falling to the share of Reinsurers shall be payable
without delay upon reasonable evidence of the amount being given by the Company.

ARTICLE 6

SALVAGE AND SUBROGATION (BRMA 47E)

The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights.

ARTICLE 7

OFFSET (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of the Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

ARTICLE 8

UNAUTHORIZED REINSURANCE

(Applies only to a Reinsurer who does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company’s reserves.)

As regards policies or bonds issued by the Company coming within the scope of
this Agreement, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
losses covered hereunder which it shall be required by law to set up, it will
forward to the Reinsurer a statement showing the proportion of such reserves
which is applicable to the Reinsurer. The Reinsurer hereby agrees to fund such
reserves in respect of unearned premium (including but not limited to, the
unearned portion of any deposit premium installment), known outstanding losses
that have been reported to the Reinsurer and allocated loss adjustment expense
relating thereto, and losses and allocated loss adjustment expense paid by the
Company but not recovered from the Reinsurer, including all case reserves plus
any reasonable amount estimated to be unreported from known Loss Occurrences as
shown in the statement prepared by the Company (hereinafter referred to as
“Reinsurer’s Obligations”) by funds withheld, cash advances or a Letter of
Credit. The Reinsurer shall have the option of determining the method of funding
provided it is acceptable to the insurance regulatory authorities having
jurisdiction over the Company’s reserves.

 

v.3499066

    

RRP 06/12/2008

  Page 4 / 12    BMS



--------------------------------------------------------------------------------

When funding by a Letter of Credit, the Reinsurer agrees to apply for and secure
timely delivery to the Company of a clean, irrevocable and unconditional Letter
of Credit issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves in an
amount equal to the Reinsurer’s proportion of said reserves. Such Letter of
Credit shall be issued for a period of not less than one year, and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless thirty (30) days (sixty (60) days where required by
insurance regulatory authorities) prior to any expiration date the issuing bank
shall notify the Company by certified or registered mail that the issuing bank
elects not to consider the Letter of Credit extended for any additional period.

The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Agreement may be drawn upon at any
time, notwithstanding any other provision of this Agreement, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

 

  (a)

to reimburse the Company for the Reinsurer’s Obligations, the payment of which
is due under the terms of this Agreement and which has not been otherwise paid;

 

  (b)

to make refund of any sum which is in excess of the actual amount required to
pay the Reinsurer’s Obligations under this Agreement;

 

  (c)

to fund an account with the Company for the Reinsurer’s Obligations. Such cash
deposit shall be held in an interest bearing account separate from the Company’s
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer;

 

  (d)

to pay the Reinsurer’s share of any other amounts the Company claims are clue
under this Agreement.

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for (a) or (c), or in the case of (d), the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. All of the foregoing shall be applied
without diminution because of insolvency on the part of the Company or the
Reinsurer.

The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

At annual intervals, or more frequently as agreed but never more frequently than
quarterly, the Company shall prepare a specific statement of the Reinsurer’s
Obligations, for the sole purpose of amending the Letter of Credit, in the
following manner:

 

  (a)

If the statement shows that the Reinsurer’s Obligations exceed the balance of
credit as of the statement date, the Reinsurer shall, within thirty (30) days
after receipt of

 

v.3499066

    

RRP 06/12/2008

  Page 5 / 12    BMS



--------------------------------------------------------------------------------

 

notice of such excess, secure delivery to the Company of an amendment to the
Letter of Credit increasing the amount of credit by the amount of such
difference.

 

  (b)

If, however, the statement shows that the Reinsurer’s Obligations are less than
the balance of credit as of the statement date, the Company shall, within thirty
(30) days after receipt of written request from the Reinsurer, release such
excess credit by agreeing to secure an amendment to the Letter of Credit
reducing the amount of credit available by the amount of such excess credit.

ARTICLE 9

TAXES

The Company will be liable for taxes (except Federal Excise Tax) on premiums
reported to the Reinsurer hereunder.

Federal Excise Tax applies only to those Reinsurers, excepting Underwriters at
Lloyd’s London and other Reinsurers exempt from the Federal Excise Tax, who are
domiciled outside the United States of America.

The Reinsurer has agreed to allow for the purposes of paying the Federal Excise
Tax 1% of the premium payable hereon to the extent such premium is subject to
Federal Excise Tax.

In the event of any return of premium becoming due hereunder the Reinsurer will
deduct 1% from the amount of the return of the Company or its agent should take
steps to recover the Tax from the U.S. Government.

ARTICLE 10

CURRENCY

The currency to be used for all purposes of this Agreement shall be United
States of America currency.

ARTICLE 11

DELAY, OMISSION OR ERROR

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, providing such delay, omission or
error is rectified upon discovery.

ARTICLE 12

ACESS TO RECORDS

The Reinsurers or their designated representatives shall have free access at any
reasonable time to all records of the Company which pertain in any way to this
Agreement.

 

v.3499066

    

RRP 06/12/2008

  Page 6 / 12    BMS



--------------------------------------------------------------------------------

ARTICLE 13

ARBITRATION

Conditions Precedent As a condition precedent to any right of action under this
Agreement, any dispute arising out of or in connection with this Agreement
between the Company and any Reinsurer hereon (whether or not arising during the
term of this Agreement or after expiration or termination of this Agreement),
other than as to its actual formation or validity but including interpretation
or implementation of its terms, will be submitted to the decision of a board of
arbitration composed of two (2) arbitrators and an umpire meeting at a site in
the city or town in which the Company is domiciled.

Submission to Arbitration Notice requesting arbitration or any other notice made
in connection therewith will be in writing and sent certified or registered
mail, return receipt requested. The notice requesting arbitration will state in
particular all issues to be resolved in the view of the claimant, will appoint
the arbitrator selected by the claimant and will set a date for the hearing,
which date will be no sooner than ninety (90) days and no later than one hundred
and fifty (150) days from the date that the notice requesting arbitration is
mailed. Notwithstanding the foregoing, the board, at its discretion, may defer
the date for hearing, but it is the express intention of the parties that any
dispute shall be expeditiously and timely resolved but with all due
consideration to the rights of the respective parties and the board shall be
mindful of this intent. Within thirty (30) days of receipt of the claimant’s
notice, the respondent will notify the claimant of any additional issues to be
resolved in the arbitration and of the name of its appointed arbitrator.

Arbitrator Board Membership The arbitrators will be active or retired
disinterested officials of insurance or reinsurance companies or Underwriting
Members of Lloyd’s who have experience of the class of business which is the
subject matter of this Agreement. The Company and the Reinsurer as aforesaid
will each appoint an arbitrator and the two (2) arbitrators will choose and
appoint an umpire who will be an active or retired disinterested official of an
insurance or reinsurance company or an Underwriting Member of Lloyd’s or an
attorney before instituting the hearing. If the respondent fails to appoint its
arbitrator within thirty (30) days after having received the claimant’s written
request for arbitration, the claimant is authorised to and will appoint the
second arbitrator, If the two (2) arbitrators fail to agree upon the appointment
of an umpire within thirty (30) days after notification of the appointment of
the second arbitrator, within ten (10) days thereof, the two (2) arbitrators
will request the American Arbitration Association to appoint an umpire for the
arbitration with the qualifications set forth above in this Article.
Notwithstanding the appointment of an umpire by the American Arbitration
Association, the arbitration proceedings shall not be governed by the American
Arbitration Association’s commercial arbitration rules. The umpire will promptly
notify in writing all parties to the arbitration of his selection.

Submission of Briefs The claimant and respondent will each submit initial briefs
to the board of arbitration outlining the issues in dispute and the basis and
reasons for their respective positions within thirty (30) days of the date of
notice of appointment of the umpire. The claimant and the respondent may submit
reply briefs within ten (10) days after filing of the initial brief(s). Initial
and reply briefs may be amended by the submitting party at any time, but not
later than ten (10) days prior to the date of commencement of the arbitration.
Reasonable

 

v.3499066

    

RRP 06/12/2008

  Page 7 / 12    BMS



--------------------------------------------------------------------------------

responses will be allowed at the arbitration to new material contained in any
amendments filed to the briefs but not previously responded to.

Arbitration Award The board will make its award with regard to this Agreement
recognising the custom and the usage of the insurance and reinsurance business.
The award will be in writing and will state the factual and a legal basis for
the award. The award will be based upon a hearing in which evidence will be
allowed and in which the formal rules of evidence will not apply, but in which
cross examination and rebuttal will be allowed. At its own election or at the
request of the board, either party may submit a post-hearing brief for
consideration of the board in its decision within twenty (20) days of the close
of the hearing. The board will make its award within thirty (30) days following
the close of the hearing or the submission of post-hearing briefs, whichever is
later, unless the parties consent to an extension. A decision by the majority of
the members of the board will be final and binding upon all parties to the
proceeding. Either party may apply to any court of competent jurisdiction for an
order confirming the award; a judgement of such court will thereupon be entered
on the award. If such an order is issued, the attorneys’ fees of the party so
applying and court costs will be paid by the party against whom confirmation is
sought

Arbitration Expense Each party will bear the expense of the one arbitrator to be
selected by it and will jointly and equally bear with the other party(ies) the
expense of any stenographer requested, and of the umpire. The remaining costs of
the arbitration proceedings will be finally allocated by the board.

Discovery Subject to customary and recognised legal rules of privilege, each
party participating in the arbitration will have the obligation to produce as
witnesses to the arbitration such of its employees or those of its affiliates or
of its brokers or agents as any other participating party may request, providing
always that the same witnesses and documents be relevant to the issues before
the arbitration and provided further that the parties may mutually agree as to
further discovery prior to the arbitration. The umpire will be the final judge
of rules of privilege and as to relevancy of any witnesses and documents upon
the petition of any participating party, and may require such disclosure as he
or she sees fit.

Consolidation To the extent agreed by the Company, the original arbitrating
Reinsurer and other Reinsurers hereon where the issues in dispute between the
Company and the original arbitrating Reinsurer are related or largely identical
or similar with issues in dispute between the Company and other Reinsurers
hereon, all parties may join together in a consolidated arbitration under the
terms and conditions contained in this Agreement to resolve all common issues,
provided however, that;

 

a)

the two (2) arbitrators and umpire will be appointed by the Company and the
original arbitrating Reinsurer;

 

b)

each party to a consolidated arbitration will have the right to its own
attorney, position, and related claims and defences;

 

c)

each party will not, in presenting its position, be prevented from presenting
its position by the position put forth by any other party; and

 

v.3499066

    

RRP 06/12/2008

  Page 8 / 12    BMS



--------------------------------------------------------------------------------

d)

the cost and the expenses of the arbitration, including the fees of the
arbitrators, exclusive of attorney’s fees, which will be borne exclusively by
the respective retaining party, will be borne pro rata by each party
participating in the consolidated arbitration.

Procedure To the extent not otherwise mutually agreed or provided for in this
Article, the procedures and rules applicable to arbitration under the laws of
the state in which the Company is domiciled, will govern the procedures of the
arbitration with the appointed umpire fulfilling the role and authority of the
judge unless the parties otherwise mutually agree.

ARTICLE 14

SERVICE OF SUIT

It is agreed that in the event of the failure of the Reinsurers hereon to pay
any amount claimed to be due hereunder, the Reinsurers hereon, at the request of
the Company, will submit to the jurisdiction of a Court of competent
jurisdiction within the United States. Nothing in this Clause constitutes or
should be understood to constitute a waiver of Reinsurers’ rights to commence an
action in any Court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another Court as permitted by the laws of the United States or of any State in
the United States. It is further agreed that service of process in such suit may
be made upon Messrs Mendes and Mount, 750 Seventh Avenue, New York, New York
10019-6829, and that in any suit instituted against any one of them upon this
Agreement, Reinsurers will abide by the final decision of such Court or of any
Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on
behalf of Reinsurers in any such suit and/or upon the request of the Company to
give a written undertaking to the Company that they will enter a general
appearance upon Reinsurers’ behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefore, Reinsurers hereon hereby
designate the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement of
insurance (or reinsurance), and hereby designate the above-named as the person
to whom the said officer is authorized to mail such process or a true copy
thereof.

ARTICLE 15

INSOLVENCY

In the event of the insolvency of the Company, the reinsurance under this
Agreement shall be payable by the Reinsurer to the Company or its liquidator,
receiver or statutory successor on the basis of the liability of the Company
under the Original Policy or policies reinsured, without diminution because of
the insolvency of the Company, except as provided by Section 4118 (a) of the New
York Insurance Law except (a) where this Agreement specifically provides another
payee for such insurance in the event of the insolvency of the Company and
(b) where a

 

v.3499066

    

RRP 06/12/2008

  Page 9 / 12    BMS



--------------------------------------------------------------------------------

Reinsurer(s) subscribing a participation hereunder with the consent of the
original insured or insureds, has assumed such policy obligations of the Company
to such payees.

If the Company should become insolvent, then the liquidator, receiver or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of any claim against the Company which is likely to produce a loss
under this Agreement within a reasonable time after such claim if filed in the
insolvency proceeding; during the pendency of such claim, the Reinsurer under
this Agreement may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
which the Reinsurer may deem available to the Company or its liquidator or
receiver or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to court approval, against the insolvent Company as
part of the expense of liquidation to the extent of the benefit which may accrue
to the Company solely as a result of the defense undertaken by the Reinsurer.

If those Reinsurers subscribing a majority participation in this Agreement elect
to interpose defense to a claim, the expense shall be apportioned in accordance
with the terms of this Agreement as though such expenses had been incurred by
the Company.

Should the Company go into liquidation or should a receiver be appointed the
Reinsurer shall be entitled to deduct from any sums which may be due or may
become due to the Company under this Agreement, any sums which are due to the
Reinsurer by the Company under this Agreement and which are due at a fixed or
stated date, as well as any other sums due to the Reinsurer which are permitted
to be offset under applicable law.

ARTICLE 16

THIRD PARTY RIGHTS (BRMA 52C)

This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any other party have any tights under this Agreement except as
expressly provided otherwise in the Insolvency Article.

ARTICLE 17

SEVERABILITY

If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any oilier provision of this Agreement or the enforceability
of such provision in any other jurisdiction.

ARTICLE 18

CONFIDENTIALITY

For a period of three years following the termination or expiration of this
Agreement, the contracting parties undertake to regard the terms of this
Agreement (and any confidential, proprietary information relating thereto
provided in writing to such other party) as confidential, with the parties to
effect the same prudence and care afforded by such party to its own
confidential, proprietary information. Each party further agrees that it shall
not disclose any of

 

v.3499066

    

RRP 06/12/2008

  Page 10 / 12    BMS



--------------------------------------------------------------------------------

such information to any third party without the prior written consent of the
other party or except as may be required by applicable law or regulation, or by
legal process (including without limitation as may be required by United States
Federal tax law or regulation), or to the auditors, professional advisors,
accountants, retrocessionaires, related managing general agents, directors or
officers of such party with a reasonable need to know such information. Except
as expressly set forth above, the parties agree and acknowledge that this
Article is not intended to restrict or limit the conduct of the other party’s
current or proposed business.

ARTICLE 19

ENTIRE AGREEMENT (BRMA 74B)

This Agreement constitutes the entire agreement between the parties. In no event
shall this Agreement provide any guarantee of profit, directly or indirectly,
from the Reinsurer to the Company or from the Company to the Reinsurer. This
Agreement may be clarified, amended or modified only by written agreement signed
by both parties. Such written agreement shall become part of this Agreement.

ARTICLE 20

LAW AND JURISDICTION

This Agreement shall be governed by the laws of the State of Florida and shall
be subject to the jurisdiction of the courts of the United States of America
(subject to the provisions of the Service of Suit Clause (U.S.A.).

ARTICLE 21

INTERMEDIARY

BMS Intermediaries Ltd., One America Square, London, EC3N 2LS is hereby
recognized as the Intermediary negotiating this Agreement for all business
hereunder. All communications (including but not limited to notices, statements,
premiums, return premiums, commissions, taxes, losses, loss adjustment expense,
salvages and loss settlements) relating thereto shall be transmitted to the
Company or the Reinsurer through BMS Intermediaries Ltd. Payments by the Company
to the Intermediary shall be deemed to constitute payment to the Reinsurer.
Payments by the Reinsurer to the Intermediary shall be deemed only to constitute
payment to the Company to the extent that such payments are actually received by
the Company.

ARTICLE 22

MODE OF EXECUTION

 

A.

This Agreement may be executed by:

 

  1.

an original written ink signature of paper documents;

 

  2.

an exchange of facsimile copies showing the original written ink signature of
paper documents;

 

  3.

electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner

 

v.3499066

    

RRP 06/12/2008

  Page 11 / 12    BMS



--------------------------------------------------------------------------------

 

that the signature is unique to the person signing, is under the sole control of
the person signing, is capable of verification to authenticate the signature and
is linked to the document signed in such a manner that if the data is changed,
such signature is invalidated.

 

B.

The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Agreement. This Agreement
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

Signed in St Petersburg, Florida this 20 day of June, 2008

 

For and on behalf of the Company

  

 

v.3499066

    

RRP 06/12/2008

  Page 12 / 12    BMS



--------------------------------------------------------------------------------

Contract No. A84522023

INTERESTS AND LIABILITIES CONTRACT

to

REINSTATEMENT PREMIUM PROTECTION

REINSURANCE AGREEMENT

issued to

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St Petersburg, Florida

(hereinafter referred to as the “Company”)

by

(hereinafter referred to as the “Subscribing Reinsurer”)

The Subscribing Reinsurer’s share in the Interests and Liabilities of the
Reinsurers as set forth in the AGREEMENT attached hereto and made part of this
Contract shall be for the percentage stated below.

The share of the Subscribing Reinsurer in the Interests and Liabilities of the
Reinsurers in respect of the said AGREEMENT shall be separate and apart from the
shares of the other Subscribing Reinsurers to the said AGREEMENT, and the
Interests and Liabilities of the Subscribing Reinsurer shall not be joint with
those of the other Subscribing Reinsurers and in no event shall the Subscribing
Reinsurer participate in the Interests and Liabilities of the other Subscribing
Reinsurers.

The terms of this Interests and Liabilities Contract shall be from 12:01 Local
Standard Time at the location where the loss occurrence commences, 1st June,
2008 until Eastern 12:01 Local Standard Time at the location where the loss
occurrence commences 1st June, 2009.

Signed in                 . this          day of             , 2008

 

For and on behalf of the Subscribing Reinsurer:   

Participation hereon:

 

v.3499066

    

RRP 06/12/2008

     BMS